Citation Nr: 1816333	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-42 783		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected post-traumatic stress disorder (PTSD).


ORDER

Service connection for ED as secondary to service-connected PTSD is granted.


FINDING OF FACT

The Veteran has a current diagnosis of erectile dysfunction, and the evidence is in equipoise on whether it is etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction as secondary to the service-connected PTSD have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1988 to July 1992, including service in Southwest Asia.  His decorations include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for the claimed disability.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

The Board remanded the issue for further development in September 2015, December 2016, and October 2017.  The AOJ was instructed to obtain outstanding VA treatment records and obtain a medical opinion on the nature and etiology of any diagnosed ED, to include whether it is secondary to service-connected PTSD and/or medication prescribed for PTSD.  VA treatment records have since been associated with the claims file, the Veteran had a VA examination in December 2015, and additional medical opinions were obtained in February 2016, January 2017, and November 2017.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has also perfected an appeal of service connection for hypertension.  The Veteran perfected this appeal in March 2016 when the RO received a timely VA Form 9, and the RO certified the issue to the Board in February 2018.  However, another VA Form 9 was received only a few days before the issue was certified to the Board, which requested a Board hearing.  The Board hearing has not yet been scheduled.  As such, the Board will not address this issue in this decision, and it will be the subject of a subsequent Board decision, if otherwise in order.  


Service connection for ED

The Veteran contends that he has ED due to his PTSD and/or the medications prescribed for treatment of PTSD.  He states that he first noticed the condition approximately 6-8 months after separating from service.  See the March 2014 DRO hearing transcript, August 2015 Board hearing transcript, March and December 2017 Veteran statements.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

In this case, the Veteran has a current diagnosis of erectile dysfunction.  See the December 2015 VA examination report.  He is also service-connected for PTSD, and has been prescribed nortriptyline, duloxetine, prazosin, and quetiapine fumarate to treat the PTSD symptoms.  

The question for the Board is whether the Veteran's ED is etiologically related to the PTSD and/or the medication prescribed to treat PTSD symptoms.  

The Board finds that the evidence is in equipoise on whether the ED is due to the PTSD and/or PTSD medications.  

In a September 2013 VA examination, the Veteran reported the ability to have an erection, but not to maintain it.  The examiner indicated there was no documentation of a diagnosis or treatment for ED in the medical records, and also indicated that the Veteran did not have a current diagnosis of ED.

In a March 2014 hearing with a Decision Review Officer (DRO), the Veteran testified that he had been experiencing ED since 6-8 months after returning home from service in South Korea.  

The Veteran's fiancée, L.W., submitted a statement in August 2014 indicating that his ED had been an ongoing issue since they started dating six years ago.  She stated that the Veteran was put on Viagra, but that it did not work.

In November 2014, the Veteran had a VA PTSD examination.  The examiner indicated that the Veteran's ED was less likely than not proximately due to or the result of his PTSD because there was no research evidence to suggest that ED was caused by PTSD.  

A July 2015 VA urology consultation record indicates that the Veteran was "educated regarding the multifactorial etiology of his erectile dysfunction based on review of his medical conditions and current medications."

The Veteran testified in the August 2015 Board hearing that his brain raced 24 hours a day and being intimate could not "compete with all the other thoughts."  He asserted that a urologist told him that his PTSD and sinusitis medications were "hindering" his ED.  The Veteran also stated that the ED had been occurring for more than 20 years, and that he did not know until later that it had a name.  

In an October 2015 VA psychology consultation, the treating psychologist noted that the Veteran's ED "is likely exacerbated and maintained by his PTSD and related mood difficulties, as well as significant social stressors."

In December 2015, the Veteran was afforded another VA examination for ED.  He reported that he thought the ED was secondary to PTSD because he had 
"a lot of stuff going on in my head," and that recently he was told that medications could be the cause.  The examiner diagnosed ED and opined that it was less likely as not proximately due to or the result of any service-connected condition because the Veteran was morbidly obese, was an adult lifetime cigarette smoker, and had a history of substance abuse in the past (cocaine and alcohol), which were more likely causes of ED.  

In February 2016, the same examiner who conducted the December 2015 VA examination clarified that the Veteran's ED was less likely as not proximately due to or the result of any service-connected condition, including medication he was taking for his PTSD.  His rationale was that obesity, cigarettes smoking, and history of substance abuse were more likely causes of ED.

Another medical opinion addendum was obtained in January 2017.  The same examiner who conducted the December 2015 VA examination and also provided the February 2016 opinion indicated that he considered a VA treatment record submitted by the Veteran, which noted that his ED was likely exacerbated and maintained by his PTSD.  That treatment record also noted that Prazosin was less likely to cause sexual side effects than other medications, but could still contribute to sexual difficulties.  The examiner indicated that Prazosin could cause, but was less likely to cause ED.  In addition, PTSD had no direct correlation with vasculature that would affect erections, and should not have any influence on a desire for erections.  Issues that have been medically proven were the most likely cause of the Veteran's ED, including morbid obesity, adult lifetime cigarette smoker, and history of substance abuse.  

In March 2017, the Veteran submitted some articles printed off the Internet, including one titled "sexual dysfunction a common problem in Veterans with PTSD."

Most recently, in November 2017, another VA medical opinion was obtained.  After reviewing the available records using the Acceptable Clinical Evidence (ACE) process, a VA physician opined that it was less likely than not that the Veteran's ED was caused or aggravated by his PTSD or other service-connected disabilities, to include medication taken to treat such conditions.  The examiner indicated that PTSD can contribute to ED; however, there was limited objective evidence to suggest aggravation beyond a normal progression of the condition.  Specifically, the Veteran was not found to have ED in the September 2013 VA examination and in September 2014, he denied being impotent, but in 2015 he was prescribed Prazosin for PTSD that has a known side effect of ED.  The examiner indicated that the etiology of ED was multifactorial and was not possible to determine whether the Veteran's ED was caused or aggravated beyond a normal progression by his PTSD or other service-connected disabilities to include medication.  Male sexual arousal is a complex process that involves the brain, hormones, emotions, nerves, muscles, and blood vessels.  The examiner stated that ED could result from a problem of any of those, and the requested opinion could not be provided without resorting to mere speculation.  As such, it was less likely than not that the Veteran's ED was aggravated by his PTSD or other service-connected disabilities to include medications taken to treat such conditions.

The Board finds the 2015 VA treatment records; December 2015, January 2016, and January 2017 VA medical opinions; and the November 2017 VA medical opinions to be probative.  The July and October 2015 opinions were made during the course of treating the Veteran for the condition on appeal.  The VA examiners' opinions were offered after a review of all available records, including the Veteran's service treatment records (STRs) and VA treatment records, and provided rationales for the conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that none of the medical opinions specifically discuss the articles submitted by the Veteran regarding the occurrence of ED among veterans with PTSD.  Furthermore, the November 2017 VA opinion was not entirely consistent, as the examiner indicates that it was less likely as not that the ED was caused or aggravated by the PTSD (to include medication taken to treat such condition), and also that an opinion could not be provided without resorting to mere speculation.  The examiner also acknowledged that PTSD was a risk factor for ED and the Veteran's mental health and sleep apnea may be contributive factors to his ED.

However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, the Board finds that there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter."  As such, this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for ED, as secondary to PTSD, is warranted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States



Department of Veterans Affairs


